Citation Nr: 0717438	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-34 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

The veteran contends that he has hepatitis C that is related 
to service.  In the veteran's Notice of Disagreement, 
received in August 2002, the veteran stated that he had been 
exposed to the following hepatitis C risk factors:  
transfusion of blood in field and combat injuries, air gun 
inoculations, lyophilized vaccines, hypodermic needles, and 
non-sterile surgical and dental instruments.

In this case, the evidence shows a current diagnosis of 
hepatitis C, although the medical evidence of record does not 
appear to contain the actual laboratory results confirming 
this diagnosis by a positive EIA (enzyme immunoassay) or 
ELISA (enzyme-linked immunosorbent assay) along with a 
positive RIBA (recombinant immunoblot assay, also called 
"Western blot" test) or a positive test for HCV RNA 
(hepatitis C viral ribonucleic acid).  An October 2000 VA 
treatment record noted that the veteran recently moved his 
medical care from Indianapolis VA where he had apparently 
been diagnosed with hepatitis C.  The record also indicated a 
positive HepC by OSH.  The plan indicated that HepC Elisa 
would be repeated to confirm the veteran's status.  It was 
noted that based on outside labs from April 2000, there was 
no evidence of advanced liver disease.  
  
On remand, records, including laboratory reports, from 
Indianapolis VA dated April 2000 to the present should be 
obtained.  The veteran should also be asked to provide the 
name of any other facility that conducted testing upon which 
a diagnosis of hepatitis C was based, and these records, 
including laboratory reports, should be obtained.

The veteran's service medical records indicate that he was 
injured by hostile fire while in Vietnam and suffered 
multiple fragment wounds of his left thigh, leg, knee, and 
foot.  The records indicate that the veteran was admitted May 
12, 1969 to 3rd field hospital in Vietnam where debridement 
of the wounds of left thigh, leg, knee and foot was 
performed.  He was air transferred on May 14th to a U.S. 
hospital at Camp Zama Japan where delayed primary closure of 
his wounds was performed.  He was air transferred to a U.S. 
Air force hospital stateside on May 31, 1969.  The veteran's 
DD Form 214 indicates he was awarded the Purple Heart.

With respect to the veteran's assertion that he had a 
transfusion of blood in the field, a combat veteran's 
assertion of an event during combat is presumed true, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).    

The veteran underwent a VA examination in August 2003.  The 
VA examiner noted that review of the veteran's service 
medical records indicated no liver abnormalities, no 
complaints that would be consistent with liver disease, and 
no evidence of blood transfusion although there is evidence 
of history of shell shrapnel wounds that were sustained in 
Vietnam.  The examiner noted that the veteran's discharge 
physical was noted to be unremarkable with no lab 
abnormalities.  The examiner noted that the veteran's post-
service medical records show a history of significant drug 
abuse including a history of IV drug use including a five-day 
admission for drug rehabilitation where it was noted that 
there was a history of IV drug use after discharge from 
service.  

The final diagnose rendered was hepatitis C, given the 
veteran's history of significant drug abuse after discharge 
from the service as well as significant IV drug abuse.  The 
examiner stated that it was felt that this was the most 
likely etiology for the veteran's current hepatitis C 
infection.  The examiner also stated that IV drug use is 
currently the most common mode of transmission of hepatitis C 
infection given that the review of the medical records did 
not report a history of blood transfusions.  The examiner 
stated that for this reason it was felt that the veteran's 
hepatitis C condition was unlikely related to his military 
service.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment for hepatitis C from April 
2000 to the present from the VA medical 
center in Indianapolis should be 
obtained.  If any of the above records 
have been retired to a federal records 
storage facility, all necessary follow-up 
efforts must be made to obtain the 
records, until it is clear from the 
responses received that further requests 
would be futile.

2.  The veteran should be asked to 
provide the name of any other facility 
which conducted laboratory tests 
confirming his diagnosis of hepatitis C.  
After obtaining the necessary release, 
these records should be obtained.

3.  The veteran's claims file should be 
reviewed by an appropriate VA physician 
who should render an opinion as to 
whether a blood transfusion is consistent 
with the circumstances of his combat 
injuries sustained in May 1969.   

4.  If, and only if, the above physician 
renders a positive opinion indicating 
that a blood transfusion would be 
consistent with the combat injuries 
sustained, the veteran should be afforded 
the appropriate VA examination by an 
infectious diseases specialist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has a confirmed 
diagnosis of Hepatitis C and, if so, 
discuss the etiology and onset date of 
the condition.  Specifically, the 
reviewer is requested to provide an 
opinion as to whether it is  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood) that the 
veteran's hepatitis C was caused by an 
event, disease, or injury during active 
service, including a blood transfusion 
presumed to have occurred.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




